Title: [Diary entry: 21 November 1770]
From: Washington, George
To: 

 Tuesday 21st. Reach’d Fort Pitt in the Afternoon, distant from our last Incampment about 25 Miles & as near as I can guess 35 from the Mingo Town. The Land between The Mingo Town & Pittsburg is of different kinds. For 4 or 5 Miles after leaving the first mentiond place we passd over Steep Hilly ground, hurt with stone; coverd with White Oak; & a thin shallow Soil. This was succeeded by a lively White Oak Land, less broken; & this again by Rich Land the growth of which was chiefly white & red Oak, Mixd; which lasted with some Intervals of indifferent Ridges all the way to Pittsburg. It was very observable that as we left the River; the Land grew better, which is a confirmation of the Accts. I had before receivd, that the good Bodies of Land lay upon the heads of the Runs & Creeks but in all my Travels through this Country, I have seen no large body of level Land. On the Branches of Racoon Creek there appears to be good Meadow Ground and on Shirtees Creek (over both which we passd) the Lands Looks well. The Country between the Mingo Town and Fort Pitt appears to be well supplied with Springs.